Citation Nr: 0112526	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cancer of the esophagus 
and stomach with metastasis to the liver, lung and lymph 
nodes (claimed as lymphatic ganglion cancer), to include as 
due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection.  The veteran filed a timely appeal to this 
adverse determination.
FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  Cancer of the esophagus and stomach, and metastasized 
cancer of the liver, lung, and lymph nodes, may not be 
presumptively service connected under the provisions of 38 
C.F.R. § 3.309(e).

3.  The veteran has not presented any competent evidence 
which indicates that he was exposed to Agent Orange while in 
service, and that his current cancers of the esophagus, 
stomach, liver, lung, and/or lymph nodes are related to such 
exposure. 


CONCLUSION OF LAW

Cancer of the esophagus and stomach, with metastasis to the 
liver, lung and lymph nodes (claimed as lymphatic ganglion 
cancer), was neither incurred in nor aggravated by service, 
and is not due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. As will be 
discussed below, the critical preliminary issue to be 
determined in this case is whether the veteran actually 
suffered from cancer in service or was exposed to Agent 
Orange while in Vietnam.  As such, a nexus opinion by a VA 
physician commenting on whether his current cancer is related 
to any inservice cancer or inservice Agent Orange exposure is 
not required.  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the appellant was given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate his claim. At the time of the 
veteran's initial claim for service connection, received by 
VA in March 1999, he indicated that he was first diagnosed 
with cancer in April 1998.  He further indicated that the 
only medical facility which had provided treatment for this 
disorder was the Aschaffenburg Clinic in Aschaffenburg, 
Germany.  It appears that the RO has requested, and received, 
all existing records from that source from June 1996 to the 
present, and has had all such records translated from German 
into English for review.  No additional pertinent evidence 
has been identified by the veteran, and the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Therefore, the Board finds that there 
is no indication that there are any relevant outstanding 
medical records to be procured.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for a neuropsychiatric disorder.  The Board 
concludes that the discussions in the rating decision, 
Statement of the Case, and letters have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 C.F.R. § 3.309(e) (2000), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases include chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.

However, the Court recently issued a precedential decision 
which clarified that this presumption of inservice herbicide 
exposure applies only in cases where a veteran both served in 
the Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. § 3.309(e), as described above.  McCartt v. West, 12 
Vet. App. 164, 168 (1999).  

A review of the diseases which may be presumptively service 
connected under 38 C.F.R. § 3.309(e) reveals that esophageal 
cancer, liver cancer, and cancer of the lymph nodes are not 
included among the listed disorders.  Furthermore, while 
respiratory cancer, including cancer of the lung, is included 
as a listed disorder, presumptive service connection may not 
be established under 38 U.S.C. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure, if the cancer 
developed as the result of metastasis of a cancer which is 
not associated with herbicide exposure.  See VAOPGCPREC 18-
97, May 2, 1997.  Evidence sufficient to support the 
conclusion that a cancer listed in section 3.309(e) resulted 
from metastasis of a cancer not associated with herbicide 
exposure will constitute "affirmative evidence" to rebut 
the presumption of service connection for the purpose of 38 
U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d).  Id.  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104.  In this case, 
the medical evidence clearly and consistently indicates that 
the veteran's cancer began in the esophagus, and metastasized 
from this primary site to, among other areas, the lung.  
Indeed, a treatment note dated in March 2000 from 
Aschaffenburg Clinic, a private health care facility, 
specifically indicates that "since April 1998, the patient 
has been suffering from metastatic carcinoma of the 
esophagus.  Various treatments could not avert metastases to 
the liver and lung."  Therefore, the veteran is unable to 
take advantage of the presumptive provisions of this 
regulation, and must provide evidence that he:  (1) was 
exposed to Agent Orange in service; and (2) that his cancer 
of the esophagus, stomach, liver, lung, and/or lymph nodes is 
related to such exposure.

However, a review of the evidence of record reveals no 
medical evidence which would indicate that any of the 
veteran's cancers, first diagnosed in 1998, is related to his 
military service, which ended some 13 years earlier, or to 
Agent Orange exposure while in Vietnam from February 1970 to 
February 1971, some 27 years earlier.  Indeed, the only 
medical records which discussed the veteran's cancer - i.e., 
the treatment records dated from June 1996 to January 2001 
from Aschaffenburg Clinic - did not mention the veteran's 
military service, or any possible relationship between the 
veteran's cancer and exposure to Agent Orange.

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current cancer of the esophagus, stomach, liver, lung, 
and lymph nodes is related to his active military service, to 
include exposure to Agent Orange in 1970 or 1971.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his cancer.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current cancer 
is related to Agent Orange exposure while in the military 
cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for cancer of the esophagus and stomach 
with metastasis to the liver, lung and lymph nodes, to 
include as due to exposure to Agent Orange.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cancer of the esophagus and stomach 
with metastasis to the liver, lung and lymph nodes (claimed 
as lymphatic ganglion cancer), to include as due to exposure 
to Agent Orange, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

